Case 1:18-cr-20269-MGC Document 344 Entered on FLSD Docket 06/03/2019 Page 1 of 2

-

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 18-20269-CR-COOKE
UNITED STATES OF AMERICA,
Plaintiff,
VS.
NOE REINA DE LA CRUZ, et al

Defendants.

IN RE:
LV LENDING LLC

Third-Party Petitioner
/

 

ORDER GRANTING AGREED MOTION FOR INTERLOCUTORY SALE

THIS CAUSE came before the Court pursuant to the Agreed Motion for an Order Granting
Interlocutory Sale pursuant to 21 U.S.C. § 853(g). The Court, having reviewed the motion and
the record, and being otherwise fully advised in the premises, finds:

I. The Subject Property named for forfeiture in this case (as defined below) is subject
to diminution in value and accruing expenses pending the conclusion of this case.

2. In order to preserve the value of the Subject Property for ultimate disposition
through forfeiture, it should be sold, and the proceeds from the sale deposited pending final
adjudication of the matters at issue in this case.

3. An interlocutory sale is in the best interests of all interested parties.

Accordingly, upon the motion of the United States and for good cause shown, it is hereby

ORDERED and ADJUDGED:
Case 1:18-cr-20269-MGC Document 344 Entered on FLSD Docket 06/03/2019 Page 2 of 2

1, The motion of the United States is GRANTED.

2. Homeland Security Investigations (“HSI”), through its agents and contractors,
without further order of Court, is authorized to sell the following Subject Property through any
reasonable commercial method: 3084 SW 112" Avenue, Davie, Florida.

3. HSI, without further order of Court, is authorized, pursuant to the applicable laws,
to execute documents to transfer title, possession, and to otherwise effect the transfer of all rights,

title and interest to the identified Subject Property to any purchaser thereof.

4, The Subject Property shall be sold for the best and highest market price reasonably
obtainable.
5. HSI shall be reimbursed from the sale proceeds of the Subject Property for all costs

and expenses incurred for the seizure and/or maintenance of the Subject Property in accordance
with the appropriate statutes.

6. The Net Sale Proceeds shall be substituted as the res in this action, with any
unresolved claims of interest attaching to the Net Sale Proceeds pursuant to Supplemental Rule
G(7)(b)(iv). Thus, the jurisdiction of the Court shall be transferred from the Subject Property to
the Net Sale Proceeds.

7. The Court retains jurisdiction in this matter and the parties to take additional action
and enter further orders as necessary to implement and enforce this Order for the disposal of the
Subject Properties.

DONE and ORDERED in Chambers, at Miami, Florida this

 
 

 

MARCIA G. COOKE
UNITED STATES DISTRICT JUDGE
